HITZ, Associate Judge
(dissenting).
I am unable to concur in the opinion and judgment of the court in this ease, and the importance of this and its two companion cases involving alleged brutality of Washington police officers toward persons under arrest seems to justify a statement of dissent.
The appellant is a police officer of the District of Columbia convicted of assaulting a prisoner while arresting him.
*151Upon this conviction he was sentenced to imprisonment for one year, from which judgment this appeal was taken. The indictment in one count charges a simple assault by beating with hands, to which the defendant pleaded not guilty.
On April 5, 1931, two masked men held up and robbed a restaurant in Washington, in the course of which one of them shot the cashier, an elderly woman, who died of her wounds.
On that .day the appellant, ns a detective sergeant, was assigned to investigate the ease and apprehend the robbers; later, three other detective officers were added to the assignment, and the four thereafter worked upon the matter together. Although a policeman was standing near the scene of the murder at the time, and the ease was immediately reported, the murderers were never apprehended.
By other officers, and by eyewitnesses of the robbery and eseape of the robbers, the four detectives were given what information was available, including a description of the robbers, their dress, and the motor car in which they disappeared. Shortly thereafter the officers located this car in the rear of a large apartment house, and procured information tending to show its, use by two men occupying a certain apartment therein, numbered 205.
On the following day the officers obtained access to this apartment in the afternoon and there awaited the return of the tenants; one of whom arrived at 10:30 in the evening', when he was arrested, imprisoned for two days, and finally discharged as having nothing to do with the robbery and murder.
This prosecution grows out of assaults alleged to have been committed upon this prisoner, Baber, by the appellant, on the occasion of this arrest, both before and after the arrest was accomplished. The defendant testified at length that when assigned to the case he was given a description of the robbers and their motor car, which he later found parked near the apartment house; that an agent of the apartment house informed him that the occupants of 205 answered the description ; that a fight had recently occurred in that apartment requiring the police to be brought in; that one of the occupants looked like a dope fiend and acted in a suspicious manner; that in the apartment they had found a hat and overcoat similar to those worn by one of the robbers; and that from all his information gathered from all- sources he had formed the opinion that these men were the murderers. The three other officers gave similar testimony, by all of which it was fully brought before the jury that the officers believed they were engaged in a dangerous affair and about to arrest a man of desperate character who had just participated in the murder of a woman, and therefore had the strongest motive for escaping arrest even by another killing if necessary.
But the defendant claimed the right to go much further than this in the trial court and to rehash in detail all the mistaken information and false clues he had listened to while the murderers made good their escape; so the defendant’s counsel asked him as a witness “to state to the jury the conversation he had with the colored janitor at this apartment house,” and the “conversation with the rental agent at the apartment house,” and “to tell the jury in your own words every fact, every piece of information you had concerning the occupants of 205 with the Jaynes murder, all the facts that you based your conclusions on that this man may have been the murderer.” And the burden of complaint in this court is that the defendant was not permitted in the trial court to ask those and similar questions, and thereby to introduce cumulative evidence ad nauseum in support of a justification which he never offered. For the defendant was not charged with ati unlawful arrest, but with the use of unlawful force in making a lawful arrest. Consequently, there was no occasion to introduce into the case every item of servants’ gossip, and every idle rumor that four police officers might have heard in their investigation of an atrocious murder which had just shocked the community; all of which could only servo to legalize an arrest the legality of which ivas not questioned, and all of which turned out to be wrong.
The defendant’s plea was not guilty; his testimony was that he never struck the complaining witness; the evidence of his associate officers was that none of them struck him or saw any one else strike him; and that if any blow befell him it was an unintentional incident of a short tussle while arresting him as he entered the room. But the complaining witness testified that as he opened his door and entered his room in the darkness he was struck in the face by a man whom he later learned was the defendant; that he was knocked down upon a couch, and beaten; that he was taken into another room after his arrest, and beaten; and beaten again while returning to the entrance room, all blows coming from the same man. No question is raised here as to the legality of the arrest *152or of the entry of the officers into the apartment, but only as to the violent and unnecessary assaults in making the arrest, and thereafter.
While a police officer in making a lawful arrest may use such force as is necessary, not only to protect himself from injury, but to accomplish and maintain his arrest, he may use no more.
And if an arrest can be accomplished without violence, it should be done without violence.
A poliee officer is engaged in a hazardous calling, where he assumes risks of employment very .different from those of a ladies’ tailor, but once assumed he must carry them, and cannot transfer them to suspected persons by preliminary and unnecessary violence, no matter how strong his grounds of suspicion may be.
In this ease four experienced officers, all armed, were in possession of Baber’s apartment for several hours before he arrived; they had ample opportunity to arrange the field of action as they desired, and to get more men if they thought it necessary. They were in full control of the entrance, the exit, and the lights, when Baber entered in the darkness.
He says he was beaten first and arrested afterward; that he was beaten twice again after his arrest, and after his pleadings for mercy.
The officers say one of them grabbed him by the shoulder but that none ever intentionally struck him, and that after a tussle of twenty seconds he was under arrest. This contradictory testimony raised an issue to be decided only by a jury.
If Baber’s account of the occurrence was true, the officers exceeded their right and their duty.
The jury accepted Baber’s story and rejected the officers’; the issue was sent to the jury under lawful evidence and instructions, with sufficient testimony to support the verdict, if believed, and the verdict should therefore be upheld.
The trial judge was careful to give the defendant an ample opportunity to present his side of the issue there to be decided, namely, the manner of making this arrest, while he declined to let the defendant, by evidence or by prayer, raise a different issue as to whether or not the circumstances of suspicion justified an arrest at all.
In my opinion the due protection of citizens against unnecessary violence of poliee officers, and due regard for trial by jury require the affirmance of this judgment.
Mr. Justice GRONER joins in this dissent.